Case 4:19-cv-00180-ALM-KPJ Document 215 Filed 03/27/20 Page 1 of 4 PageID #: 5006



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                  Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


   PLAINTIFF'S SUR-REPLY IN OPPOSITION TO DEFENDANTS GOTTLIEB,
   GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP MOTION TO DISMISS
                FOR LACK OF PERSONAL JURISDICTION

          NOW COMES Edward Butowsky, the Plaintiff, sur-replying in opposition to

  DEFENDANTS GOTTLIEB, GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP REPLY IN

  SUPPORT OF MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION (hereinafter

  “REPLY”)(Doc. No. 213) filed by Defendants Michael Gottlieb, Meryl Governski and

  Boies Schiller Flexner LLP (collectively “BSF Defendants”):

                                         Introduction

          The Plaintiff renews his objection to Judge Richard Leon’s continued interference

  in this case. See REPLY 1. It would be one thing if Judge Leon wanted this Court to stay

  the claims against the BSF Defendants (or even if he enjoined the claims against the BSF

  Defendants while Aaron Rich’s claims were proceeding in D.C.) for purposes of

  protecting his own court’s jurisdiction. But that does not seem to be the real basis for his

  concern. Instead, Judge Leon seems to have a very personal interest in protecting the



                                              -1-
Case 4:19-cv-00180-ALM-KPJ Document 215 Filed 03/27/20 Page 2 of 4 PageID #: 5007



  BSF Defendants from liability, e.g., by trying to bully Mr. Butowsky into dismissing his

  claims against them outright. Judge Leon has made it very clear how he wants this Court

  to rule, and now he is effectively telling the Court to dismiss the Plaintiff’s claims by

  March 30, 2020 “or else.” This is improper, and the Plaintiff objects accordingly.

                                         Legal argument

         The BSF Defendants’ REPLY is almost as dishonest as their motion, i.e.,

  DEFENDANTS GOTTLIEB, GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP MOTION TO

  DISMISS FOR LACK OF PERSONAL JURISDICTION (Doc. No. 210). As the Court well

  knows, this is a case about defamation. In attempting to distinguish Walden v. Fiore, 571

  U.S. 277 (2014), however, the BSF Defendants ignore the portions of Walden that

  discuss the uniqueness of the tort of defamation, instead directing the Court’s attention to

  the portions that are not discussing defamation. Walden plainly cited Calder for the

  premise that defamation is unique for purposes of personal jurisdiction

         The strength of [the defendants’ connection to the forum state] was largely a
         function of the nature of the libel tort… Indeed, because publication to third
         persons is a necessary element of libel, see id., § 558, the defendants' intentional
         tort actually occurred in [the forum state]. keeton, 465 U.S., at 777, 104 S.ct. 1473
         (“the tort of libel is generally held to occur wherever the offending material is
         circulated”). In this way, the “effects” caused by the defendants' article—i.e., the
         injury to the plaintiff's reputation in the estimation of the California public—
         connected the defendants' conduct to California, not just to a plaintiff who lived
         there.

  Walden, 571 U.S. 287–88, 134 S. Ct. and 1123–24.1 At least three circuit courts have

  acknowledged the fact that Walden clarifies Calder, namely Curry v. Revolution Labs.,


   The Plaintiff previously referenced CNN’s acceptance of jurisdiction for this reason. Are the
  11

  BSF Defendants seriously trying to argue that three national media organizations – CNN,
  Yahoo!News, and Vox – did not broadcast or publish their defamatory statements in Texas?

                                                -2-
Case 4:19-cv-00180-ALM-KPJ Document 215 Filed 03/27/20 Page 3 of 4 PageID #: 5008



  LLC, 949 F.3d 385, 397 (7th Cir. 2020), Estate of Klieman by & through Kesner v.

  Palestinian Auth., 923 F.3d 1115, 1125 (D.C. Cir. 2019), and Power Investments, LLC v.

  SL EC, LLC, 927 F.3d 914, 918 (6th Cir. 2019), yet the BSF Defendants stubbornly insist

  that it does not.

         The BSF Defendants infer – quite disingenuously – that the Fifth Circuit reached a

  different conclusion from the Sixth, Seventh, and D.C. Circuits in Sangha v. Navig8

  ShipManagement Private Ltd., 882 F.3d 96 (5th Cir. 2018). But Sangha did not involve a

  defamation claim, and it did not purport to interpret or distinguish what the Walden court

  wrote about defamation. Likewise, United My Funds, LLC v. Perera, 4:19-CV-373, 2020

  WL 674364 (E.D. Tex. Feb. 11, 2020) did reference Walden, but there was no defamation

  claim and this Court did not discuss the portion of Walden that relates to defamation. In

  the Plaintiff’s response to the BSF Defendants’ motion, he defied the BSF Defendants to

  “offer a more plausible conclusion than the one reached by the Sixth, Seventh and D.C.

  Circuits.” PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS GOTTLIEB,

  GOVERNSKI, AND BOIES SCHILLER FLEXNER LLP MOTION TO DISMISS FOR LACK OF

  PERSONAL JURISDICTION (Doc. No. 211) 6-7. The BSF Defendants did not offer a more

  plausible conclusion because they cannot offer a more plausible conclusion.




                                             -3-
Case 4:19-cv-00180-ALM-KPJ Document 215 Filed 03/27/20 Page 4 of 4 PageID #: 5009



                                         Conclusion

         The BSF Defendants' arguments are without merit and their motion should be

  denied in all respects.

                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on March 27, 2019, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -4-
